Opinion issued December 21, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00291-CV
____________

RPSI, INC. SUCCESSOR IN INTEREST TO RETRIEVER SALES, INC.,
Appellant

V.

FIRST DISTRICT DENTAL SOCIETY OF THE STATE OF NEW YORK
D/B/A NEW YORK COUNTY DENTAL SOCIETY, NEW YORK COUNTY
DENTAL MARKETPLACE, INC. F/K/A FIRST MADISON CORP. AND
AMERICAN CREDIT CARD PROCESSING CORPORATION, Appellees



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2005-1753



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss its appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.